Citation Nr: 1444182	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  08-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to an increased rating for service-connected left knee disability, rated 10 percent disabling prior to October 17, 2007, 100 percent disabling from October 17, 2007, to December 1, 2008, and 30 percent disabling since December 1, 2008.

3.  Entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney



ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1973 to October 1980 and from September 1981 to July 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2006, October 2007 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously before the Board in October 2010.  The Board denied the issues of entitlement to higher ratings for tendonitis of the right wrist and adjustment disorder and remanded the remaining issues for additional development.  As requested in the remand, a statement of the case was issued in October 2012 on the issues of entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated as 20 percent disabling and entitlement to service connection for a right shoulder disability.  The Veteran completed a timely substantive appeal of the issues in October 2012.  Thus, the issues are before the Board.

The Board also remanded the issues of entitlement to service connection for a left wrist disability, entitlement to an effective date earlier than October 17, 2007, for eligibility for Dependents' Educational Assistance (DEA), pursuant to Chapter 35 of Title 38, United States Code, and entitlement to an effective date earlier than December 1, 2008, for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).  In a January 2014 rating decision, the RO granted entitlement to service connection for flexor carpi ulnaris tendonitis of the left wrist.  The RO also granted earlier effective dates for the grant of TDIU and eligibility for DEA benefits of May 1, 2007.  Prior to May 1, 2007, the Veteran had a temporary total rating of 100 percent.  As the Veteran's service connection claim and earlier effective date claims were granted in full, the claims are no longer before the Board.

The issues of entitlement to service connection for a right shoulder disability and entitlement to an increased rating for radiculopathy of the left lower extremity, currently evaluated a 20 percent disabling are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to October 17, 2007, the Veteran's service-connected left knee arthritis  was manifested by pain, functional loss, and noncompensable limitation of motion that most nearly approximated extension limited by 3 degrees and flexion to at least 107 degrees.

2.  From December 1, 2008, the Veteran's service-connected left total knee replacement has been manifested by no anklyosis, no impairment of the tibia and fibula, full extension, flexion to at least 110 degrees, and no recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  Prior to October 17, 2007, the criteria for a disability rating higher than 10 percent for service-connected left knee arthritis were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2013).

2.  The criteria for an increased disability rating in excess of 30 percent for left total knee replacement, have not been met for the period from December 1, 2008.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  More specific notice is required in claims for increased compensation.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's left knee increased rating claim.  Appropriate notice was provided in a June 2006 letter, prior to initial adjudication of the claim.  

VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  Private medical records identified by the appellant have been obtained, to the extent possible.  The appellant's Social Security Administration records have been associated with the file, including SSA records associated with Virtual VA that were received in January 2013, in compliance with the October 2010 Board remand.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in October 2006, September 2008, June 2009, and December 2013.  The examinations are adequate because they are based on a thorough examination and a complete review of the claims folder and appropriate diagnostic tests, to include x-ray.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not reported receiving any recent treatment specifically for this condition and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  The examinations in this case are adequate upon which to base a decision.  The December 2013 VA examination report was also completed in compliance with the October 2010 remand.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Analysis

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee

Disability evaluations are determined by comparing a veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 4.1 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Nevertheless, where, as here, the appellant is appealing the rating for an already established service-connected condition, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or maligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The appellant's claim for an increased rating was received on May 3, 2006.  As such, the rating period on appeal is from May 3, 2005.  38 C.F.R. § 3.400(o)(2) (2013).

Prior to October 17, 2007

In a July 2005 rating decision, the Veteran was granted entitlement to service connection for left knee arthritis with an evaluation of 10 percent.  The Veteran's arthritis was rated under Diagnostic Codes 5010-5260.  

Diagnostic Code 5010 provides that traumatic arthritis, due to trauma and substantiated by x-ray findings, is to be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by the limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2013).

Slight recurrent subluxation or lateral instability warrants a 10 percent evaluation; moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation; and severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate" and "severe" as used in various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013).

Under diagnostic code 5260, flexion limited to 60 degrees warrants a noncompensable rating; flexion limited to 45 degrees warrants a 10 percent rating; flexion limited to 30 degrees warrants a 20 percent rating; and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Extension limited to 5 degrees warrants a noncompensable rating, to 10 degrees warrants a 10 percent rating, to 15 degrees warrants a 20 percent rating, to 20 degrees warrants a 30 percent rating, to 30 degrees warrants a 40 percent rating, and to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Instability of the knee and limitation of motion of the knee are two separate disabilities. As such, it is permissible to award separate ratings under both a range of motion code and an instability code, without violating the prohibition on pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97.

Prior to the Veteran's total knee replacement in October 2007, the Veteran's left knee did not have flexion or extension warranting a rating in excess of 10 percent under Diagnostic Codes 5260 or 5261.  The Veteran did not have left knee flexion limited to 30 degrees or less, which would warrant a higher rating of 20 percent.  An October 2006 VA examination report reflects that on examination, the left knee had flexion to 130 degrees.  A private treatment record reflects that the Veteran had left knee flexion of 120 degrees in March 2007.  The private treatment record indicates the Veteran had left knee flexion of 110 degrees in April 2007.  Another April 2007 private treatment record reflects the left knee had flexion of 107 degrees in April 2007.  Thus, the evidence of record does not demonstrate that the Veteran had left knee flexion warranting a higher rating under Diagnostic Code 5260.  

The evidence also does not show that the Veteran had extension limited to 15 degrees, which would warrant a higher rating of 20 percent.  The October 2006 VA examination report indicates the Veteran had extension to 0 degrees.  A private treatment record reflects that the Veteran had left knee extension of -2 degrees in March 2007 and April 2007.  He also had left knee of extension of -3 degrees in April 2007.  Extension limited to 5 degrees would warrant a noncompensable rating under Diagnostic Code 5261.  Therefore, the evidence prior to the total knee replacement does not reflect the Veteran had left knee extension warranting even a noncompensable rating.

Even with consideration of functional impairment, the Veteran did not have left knee flexion or extension warranting a higher rating under Diagnostic Code 5260 or 5261.  The Veteran reported having pain in the left knee, but the evidence does not show he had functional impairment of the left knee warranting a higher rating.  An October 2005 private treatment record notes that the Veteran reported having pain every day in his knees.  He reported sometimes he has to get up at night and ice his left knee.  The October 2006 VA examination report indicates the Veteran wore a brace on the left knee intermittently and used a cane in the afternoon to alleviate the knee pain.  On examination, he was able to walk on his tip-toes, although he complained of increased pain in the left knee while doing so.  The VA examiner stated that based on pain, lack of endurance, and inability to work, one can say categorically that there has been significant functional deterioration in the Veteran's bilateral knee condition since he was last evaluated.  March and April 2007 private treatment record noted the Veteran had muscle strength of 5/5 on left knee extension and flexion.  A March 2007 VA treatment record noted the left knee seemed irritated by weekend activity of yard work, which indicates the Veteran was able to perform yard work.  An April 2007 private treatment record noted he had no pain in his left leg today or yesterday.  There is no indication the Veteran had limitation of motion of the left knee due to functional impairment at any point during the period on appeal warranting a higher rating.  Although the Veteran had limited motion of his knee, the overall evidence does not show functional limitation warranting a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As noted above, a separate rating may be warranted for recurrent subluxation or lateral instability of the knee.  However, the evidence does not demonstrate that the Veteran had recurrent subluxation or lateral instability.  The October 2006 VA examination report reflects that the left knee ligaments appeared stable.  The evidence, including the Veteran's private treatment records, does not note any instability in the left knee.  A March 2007 letter from D.W.K., M.D. states that the Veteran's ". . . back and left sciatic nerve degenerative knee gave out and he fell on his right shoulder."  However, although the Veteran reported his knee gave out, the overall evidence of record does not indicate the Veteran has recurrent subluxation  or lateral instability.  As a lay person, the Veteran is competent to report that his knee gave out, but not that he has recurrent subluxation or lateral instability of the knee.  As a preponderance of the competent, probative evidence of record is against a finding that the Veteran's left knee had subluxation or lateral instability, the Board finds that a separate rating is not warranted under Diagnostic Code 5257.

The Board has also considered whether the Veteran is entitled to a higher or separate rating under another Diagnostic Code.  An August 2006 arthroscopy operation report indicates there was a complex meniscus tear.  The Veteran had a subtotal media meniscectomy.  Under Diagnostic Code 5259, cartilage, semilunar, removal of, symptomatic, warrants a 10 percent rating.  However, as the Veteran's left knee symptoms of pain and limitation of motion are already contemplated under Diagnostic Codes 5010-5260.  The evidence does not show the Veteran had cartilage, semilunar, dislocated with frequent episodes of "locking," pain, and effusion into the joint, which would warrant a 20 percent rating under Diagnostic Code 5258.  The October 2006 VA examination report noted there was no effusion of the left knee.  The evidence does not show the Veteran has malunion or nonunion of the tibia and fibula.  Thus, a higher rating is not warranted under Diagnostic Code 5262.  There is also no evidence of genu recurvatum.  Thus, a separate rating is not warranted under Diagnostic Code 5263.

The October 2006 VA examination report noted that the Veteran's left knee had arthroscopic scars.  However, these were nontender.  Thus, the evidence of record does not establish that this associated left knee scar is painful, unstable (frequent loss of covering of skin over the scar), deep (associated with underlying soft tissue damage), or causes limitation of function of the affected part (the knee).  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected left knee disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2013). (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008. 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  Here, the Veteran's increased rating claim was filed in May 2006, and no such request for review under the new criteria has been made.) 

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 10 percent for his service-connected left knee disability, prior to October 17, 2007.  In reaching this determination, the Board has considered the Veteran's lay statements reporting pain in his left knee.  However, the Veteran's reported symptoms of pain are consistent with the medical evidence of record and are contemplated in the 10 percent rating assigned.   As discussed above, the Veteran's left knee did not have limited motion warranting a higher rating even with consideration of functional impairment.  

From December 1, 2008

The Veteran had a left total knee replacement in October 2007.  The left knee replacement is currently rated as 30 percent disabling under Diagnostic Code 5055.  Under that code, a 100 percent rating is for assignment for 1 year following implantation of the prosthesis.  After that period, a 60 percent rating requires chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, the disability is to be rated by analogy to diagnostic codes 5256, 5261, or 5262 with a minimum rating of 30 percent.

The Board finds that a preponderance of the evidence is against a finding of severe painful motion or weakness in the left knee warranting a 60 percent disability rating under Diagnostic Code 5055.  A June 2009 VA examination report reflects that the Veteran had pain at the end of the range of motion of the left knee.  However, the December 2013 VA examination report indicates there was no objective evidence of painful motion.  The Veteran did not have tenderness or pain to palpation for the joint line of soft tissues of either knee.  The VA examination report indicates the left knee had intermediate degrees of residual weakness, pain, or limitation of motion and left knee instability.  The evidence does not reflect that the Veteran had severe painful motion or weakness in the left knee.  Thus, the Board finds that a preponderance of the evidence is against a finding of entitlement to a 60 percent rating under Diagnostic Code 5055.

In regard to the diagnostic codes relevant to intermediate degrees of residual weakness, pain, and limitation of motion, 5256, 5261, and 5262, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for the period from December 1, 2008.  There is no evidence of left knee ankylosis or impairment of the tibia and fibula.  A September 2008 VA examination report, which was conducted after the left total knee replacement, but during the period in which the Veteran was temporarily rated as 100 percent disabling, the Veteran's left knee had flexion of 0 to 112 degrees with no additional loss of motion on repetitive use.  A June 2009 VA examination report indicates the left knee had flexion of 0 to 120 degrees.  Repetition caused no change for the range of motion.  There was pain at the end of the range of motion on the left.  The June 2009 VA examination report noted that the medial and lateral collateral ligaments were stable, and anterior and posterior cruciate ligaments were stable on the left.  A June 2009 X-ray report indicates the left knee prosthesis was in good alignment.  The patella was in the midline.  There was no loosening.  There was no intra-articular effusion.  The impression was "well aligned total knee athroplasty."  A December 2013 VA examination report reflects that the Veteran's left knee had flexion of 110 degrees with no objective evidence of painful motion.  The left knee had extension of 0 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions.  The left knee had post-test flexion of 110 degrees.  Post-test extension ended at 0 degrees.  The Veteran did not have additional limitation in range of motion of the knee and lower legs following repetitive-use testing.  The Veteran did not have tenderness or pain to palpation for the joint line or soft tissues of either knee.  The VA examination report indicates the left knee had intermediate degrees of residual weakness, pain or limitation of motion and left knee instability.  Joint stability tests indicate anterior, posterior and medial-lateral instability tests were normal in the left knee.  The evidence of record does not reflect the Veteran's left knee had extension limited to even a compensable degree under Diagnostic Code 5261.  Thus, the criteria for a disability rating in excess of 30 percent under Diagnostic Codes 5256, 5261 and 5262 have not been met.  Moreover, no other Diagnostic Code relevant to the knees provides for a disability rating higher than 30 percent.

The Board has considered whether the Veteran's left knee could be separately rated under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  However, the June 2009 VA examination report noted that the medial and lateral collateral ligaments were stable, and anterior and posterior cruciate ligaments were stable on the left.  The December 2013 VA examination report indicates the Veteran had left knee instability as a residual of the August 2006 meniscectomy.  However, the December 2013 VA examination report also indicates anterior, posterior and medial-lateral instability tests were normal in the left knee.  There is no objective evidence of left knee instability.  Thus, the Board finds that the overall evidence is against a finding that the Veteran has left knee subluxation or lateral instability and a separate rating is not warranted under Diagnostic Code 5257.

The June 2009 VA examination report noted the Veteran had a surgical scar on the anterior aspect of his knees.  The December 2013 VA examination report indicated the Veteran did not have any scars related to any conditions noted above.  The evidence of record does not show and the Veteran has not asserted that he had a left knee scar that is painful, unstable, deep, or causes limitation of motion of the affected part, or is larger than 39 square cm in size.  Therefore, consideration of a separate compensable evaluation for the scar of the service-connected left knee disability is not warranted.  38 C.F.R. Part 4, DCs 7801, 7802, 7803, 7804, 7805 (2013). (The Board observes that the rating criteria for scars under DCs 7800, 7801, 7802, 7803, 7804, and 7805 were revised, effective October 23, 2008. 73 Fed. Reg. 54708-12 (Sept. 23, 2008).  However, the changes apply only to applications for benefits received by VA on or after October 23, 2008, or to claims where a Veteran requests review under the new criteria.  Here, the Veteran's increased rating claim was filed in May 2006, and no such request for review under the new criteria has been made.) 

The Board acknowledges the Veteran's complaints of pain in the left knee.  The December 2013 VA examination report also notes the Veteran occasionally uses a cane.  However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based on range of motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Additionally, the evidence does not show that the Veteran has functional loss to a degree that would warrant a higher rating under Diagnostic Code 5055, 5256, 5261, or 5262.  The June 2009 and December 2013 VA examination reports reflect that the Veteran did not have additional limitation in range of motion of the left knee following repetitive-use testing.  

In conclusion, the Board finds that a preponderance of the evidence is against a finding that the Veteran is entitled to a rating in excess of 30 percent for his left total knee replacement from December 1, 2008.

Other Considerations

The Board has considered whether extraschedular consideration is warranted based on the evidence of functional, including occupational, impairment secondary to the left knee disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the left knee disability is primarily manifested by limitation of motion due to pain.  The applicable diagnostic codes used to rate the appellant's left knee disability provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's left knee disability have been fully considered and are contemplated in the rating schedule. Consideration of whether the appellant's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an increased rating for service-connected left knee disability, rated 10 percent disabling prior to October 17, 2007, 100 percent disabling from October 17, 2007, to December 1, 2008, and 30 percent disabling since December 1, 2008, is denied.


REMAND

In regard to the Veteran's claim for entitlement to service connection for a right shoulder disability, the Veteran asserts that he fell due to his left knee disability.  In a March 2007 letter, D.W.K., M.D. states that the Veteran ". . . had no previous shoulder problems until his back and left sciatic nerve degenerative knee gave out and he fell on his right shoulder.  He's had significant tendonitis and a partial rotator cuff tear. . ."  Based on this evidence, the Board finds there is evidence of a right shoulder disability during the period on appeal, and evidence it may be connected to a service-connected disability.  Under the low threshold standard of McLendon, an examination to determine if there is a nexus between a right shoulder disability and a service-connected disability is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's claim for entitlement to an increased rating for  radiculopathy of the left lower extremity, the most recent VA examination of record is dated in September 2008, more than five years ago.  The Board finds that the VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the left lower extremity radiculopathy.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Therefore, the Board finds that a new VA examination is necessary prior to appellate adjudication of this issue.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the following:

(a)  Identify all right shoulder disabilities.

(b)  Provide an opinion as to whether any right shoulder disability diagnosed is at least as likely as not (50 percent probability) caused or aggravated by (i.e., permanently worsened beyond the natural progression of the disorder) his service-connected disabilities, including his service-connected knee and back disabilities.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left lower extremity radiculopathy.  All studies, tests and evaluations deemed necessary by the examiner should be performed.

In particular, the examiner should indicate whether the Veteran has incomplete paralysis that is mild, moderate, moderately severe, or severe with marked atrophy.  He or she should also state whether there is complete paralysis with the foot dangling and dropping, no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.

In addressing the relevant clinical findings, the examiner should also note the location and severity of any neurological symptoms and the nerve groups involved.

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a right shoulder disability, entitlement to an increased rating for service-connected left knee disability, and entitlement to an increased rating for radiculopathy of the left lower extremity.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



